internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-116463-99 date date distributing dsub1 dsub2 dsub2sub1 dsub2sub2 dsub2sub3 dsub3 plr-116463-99 dsub3sub1 dsub3sub2 dsub3sub3 dsub3sub4 dsub4 controlled csub1 business a business b state x exchange year date date a b plr-116463-99 c d e f g this letter is in reply to a letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was provided in letters dated november and date and january january and date the material submitted for consideration is summarized below distributing a state x corporation is the common parent of an affiliated_group filing a consolidated_return distributing is a holding_company engaged through direct and indirect subsidiaries in business a and related businesses business a is primarily conducted directly by dsub1 and indirectly by dsub2 both dsub1 and dsub2 are wholly-owned subsidiaries of distributing distributing has a single class of common_stock outstanding which is widely held and publicly traded on the exchange controlled a state x corporation is a holding_company engaged through csub1 in business b controlled has no directly owned subsidiaries other than csub1 controlled was formed in year to separate business a and business b within the distributing consolidated_group controlled has two classes of stock outstanding which are class a and class b voting common_stock the class b shares have more votes per share than the class a shares the class a and class b shares otherwise contain identical terms distributing owns all of the class b shares which represent approximately a percent of the vote and b percent of the value of controlled’s stock the class a shares representing approximately c percent of the vote and d percent of the value of controlled’s stock are widely held and publicly traded on the exchange controlled’s capital structure has been in place since year information has been submitted indicating that business a and business b each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the management of both distributing and controlled have determined that it is in plr-116463-99 the best interests of each corporation to focus on its respective core business and accordingly to completely separate business a and business b by distributing controlled to its shareholders while the transaction in year achieved some separation between business a and business b a complete separation is needed for each corporation to focus on its key business strategies documentation has been provided including the report of an independent consultant that management systemic and other problems continue to exist because of distributing’s ownership of controlled for example lost opportunities for controlled have occurred with respect to business b because of distributing’s ownership of controlled to accomplish the separation distributing and controlled propose the following transaction the proposed transaction i prior to step ii below controlled will pay a cash dividend in the amount of dollar_figuree pro_rata to all of its class a and class b shareholders dollar_figuref per share distributing will use its share of the dividend proceeds to fund its capital_expenditure plan and strengthen its balance_sheet ii distributing’s class b shares in controlled with be converted to class a shares iii distributing will distribute all of its shares of controlled class a stock which represent more than percent of the voting power of controlled’s stock pro_rata to its shareholders each shareholder will receive g shares of controlled stock for each share of distributing stock owned the distribution no fractional shares of controlled class a shares will be issued to the holders of distributing stock pursuant to the distribution in lieu thereof each shareholder of distributing who would otherwise be entitled to receive a fractional share of controlled class a stock will receive cash as soon as practical after the distribution the dividend agent will aggregate and sell all fractional shares of controlled class a stock in the open market at then prevailing market prices and will distribute the aggregate proceeds net of fees pro_rata to the entitled shareholders prior to the proposed transaction distributing has or will have taken steps to reorganize certain of its subsidiaries the following transactions have occurred or may occur prior to the proposed transaction the internal restructuring i on date1 three wholly-owned subsidiaries of dsub3 dsub3sub1 dsub3sub2 and dsub3sub3 which is a plr-116463-99 wholly owned subsidiary of distributing were liquidated into dsub3 dsub3sub1 dsub3sub2 and dsub3sub3 were inactive and did not have any assets on date dsub3 was liquidated into distributing also on date after the liquidation of dsub3 distributing contributed the stock of dsub3sub4 another wholly-owned subsidiary of dsub3 to dsub1 dsub3sub4 in addition to other business activities provides training services to the employees in business a directly conducted by dsub1 dsub2 a wholly-owned subsidiary of distributing owns all of the stock of dsub2sub1 dsub2sub1 leases equipment to other direct and indirect subsidiaries of dsub2 dsub2sub1 is indebted to each of dsub2 and distributing distributing and dsub2 will each exchange its current dsub2sub1 debt for new debt with longer maturity dates distributing will transfer its new dsub2sub1 debt to dsub2 in exchange for debt of dsub2 with identical terms dsub2 will transfer its new dsub2sub1 debt and the dsub2sub1 debt received from distributing to dsub2sub2 another wholly-owned subsidiary of dsub2 in exchange for debt of dsub2sub2 with identical terms in addition dsub2 will transfer all of the stock in dsub2sub1 to dsub2sub2 in constructive exchange for stock of dsub2sub2 of equal value in addition to the debt exchanges and transfers described in ii immediately above dsub2 will transfer all of the stock and securities in dsub2sub3 another wholly-owned subsidiary of dsub2 to dsub2sub2 in constructive exchange for stock of dsub2sub2 of equal value various intercompany accounts_receivable existing among distributing and its subsidiaries other than controlled and its subsidiaries will either be settled contributed to capital or exchanged for other indebtedness ii iii iv the following representations have been made concerning the proposed transaction a the indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities b no part of the consideration to be distributed by distributing will be received by a distributing shareholder as a creditor employee or in any plr-116463-99 c d e f g h capacity other than that of a shareholder of distributing immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations that are directly or indirectly engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of controlled corporations that are directly or indirectly engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the distribution the gross assets of each distributing subsidiary conducting business a and related businesses and csub1 used in the conduct of each corporation's business will have a fair_market_value equal to or greater than five percent of the total fair_market_value of the gross assets of such corporation the five years of financial information submitted on behalf of distributing's subsidiaries conducting business a and related businesses and csub1 conducting business b are representative of each corporation's present operations and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted following the distribution the distributing subsidiaries directly engaged in business a and related businesses and csub1 will each continue the active_conduct of its business independently and with its separate employees the distribution is carried out for the following corporate business_purpose to enhance the success of business a and business b by enabling distributing to resolve management systemic or other problems that arise because of or are exacerbated by distributing's operation of these different businesses within distributing's affiliated_group the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution plr-116463-99 i j k l m n o there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of distributing or controlled after the distribution except in the ordinary course of business except for accounts_payable that arise in connection with continuing services between distributing or its post-distribution subsidiaries and controlled or its post-distribution subsidiaries no intercorporate debt will exist between distributing or its post-distribution subsidiaries and controlled or its post-distribution subsidiaries at the time of or subsequent to the distribution of the controlled stock immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations furthermore distributing's excess_loss_account with respect to controlled stock if any will be included in income immediately before the distribution see sec_1_1502-19 payments made in connection with all continuing transactions between distributing or its post-distribution subsidiaries and controlled or its post- distribution subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled the payment of cash in lieu of fractional shares of controlled's class a shares is solely for the purpose of avoiding the expense and inconvenience to distributing of issuing fractional shares and does not represent separately bargained for consideration the total cash consideration that will be paid in the transaction to the controlled shareholders instead of issuing fractional shares of controlled stock will not exceed one percent of the total consideration that will be distributed in the transaction to the distributing shareholders the fractional share plr-116463-99 interests of each distributing shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled class a stock based on the information submitted and representations made we rule as follows on the proposed transaction the distribution by controlled to distributing described in step i above will not be included in the gross_income of distributing sec_1_1502-13 no gain_or_loss will be recognized by distributing upon the distribution of controlled class a shares to distributing's shareholders sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders upon the receipt of controlled class a shares sec_355 the aggregate basis of the distributing and controlled class a shares in the hands of the distributing shareholders immediately after the distribution will be the same as the aggregate basis of the distributing stock held by the distributing shareholders immediately before the distribution allocated between the distributing and controlled class a shares in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and b the holding_period of the controlled class a shares received by a distributing shareholder will include the holding_period of the distributing shares with respect to which the distribution is received provided the distributing shares are held as a capital_asset on the date of the distribution sec_1223 any payment of cash in lieu of fractional shares of controlled class a shares will be treated for federal_income_tax purposes as if the fractional shares were issued in the distribution and then were redeemed by controlled the cash payments will be treated as having been received as a distribution in full payment in exchange for the shares redeemed as provided in sec_302 provided the fractional share interest is a capital_asset in the hands of the recipient shareholder the gain_or_loss will constitute capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter revrul_66_365 1966_2_cb_116 revproc_77_41 1977_2_cb_574 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 plr-116463-99 we express no opinion about the federal_income_tax treatment of this transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no rulings were requested and no opinion is expressed concerning the tax treatment of the exchange in step ii of the proposed transaction or the tax treatment of any of the transactions in the internal restructuring described above this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer’s federal_income_tax return for the tax_year in which the transaction covered by this ruling letter is consummated we have sent a copy of this letter to your authorized representative pursuant to the power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by michael j wilder assistant to the chief branch
